Exhibit 99.1 AlphaMetrix WC Diversified Fund— MT0041 (A Cayman Islands Exempted Limited Liability Company) Financial Statements as of and for the Year Ended December31, 2010, and Independent Auditors’ Report INDEPENDENT AUDITORS’ REPORT To the Shareholders and Board of Directors of AlphaMetrix WC Diversified Fund— MT0041 We have audited the accompanying statement of financial condition of AlphaMetrix WC Diversified Fund— MT0041 (a Cayman Islands exempted limited liability company) (the “Master Fund”), including the condensed schedule of investments, as of December31, 2010, and the related statements of operations and changes in net assets for the year then ended. These financial statements are the responsibility of the Master Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Master Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of AlphaMetrix WC Diversified Fund— MT0041 as of December31, 2010, and the results of its operations and changes in its net assets for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ DELOITTE & TOUCHE LLP Chicago, IL March 4, 2011 ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) STATEMENT OF FINANCIAL CONDITION DECEMBER 31, 2010 (Expressed in U.S. dollars) ASSETS Equity in commodity trading accounts at clearing brokers: Cash $ Investments, at fair value (representing unrealized appreciation on open contracts, net) Investment in AlphaMosaic SPC - Offshore Platform Cash Account, at fair value (Note 4) Cash at bank Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY (NET ASSETS) LIABILITIES Equity in commodity trading accounts at clearing brokers: Options on futures, at fair value, net (proceeds: $21,900) $ Redemptions payable Total Liabilities SHAREHOLDERS' EQUITY (NET ASSETS) Total Liabilities and Shareholders' Equity (Net Assets) $ See notes to financial statements. - 2 - ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 (Expressed in U.S. Dollars) Number of Contracts Fair Value Percent of Shareholders' Equity (Net Assets) Long positions: Domestic Options on futures contracts Index puts (cost: $25,900) 40 $ 0.01 % Futures contracts Agriculture Currency Energy Index Interest Metals Forward currency contracts Forwards ) ) Foreign Futures contracts Agriculture 79 Index Interest Metals Forward currency contracts Forwards Total long positions Short positions: Domestic Options on futures contracts Index puts (proceeds: $47,800) 40 ) ) Futures contracts Energy ) ) Interest ) ) Currency ) ) Forward currency contracts Forwards Foreign Futures contracts Index 74 Interest ) ) Metals ) ) Currency 91 Forward currency contracts Forwards Total short positions ) ) Investments - at fair value $ 8.18 % (Continued) - 3 - ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 (Expressed in U.S. Dollars) Fair Value Percent of Shareholders' Equity (Net Assets) % Ownership of Fund Redemptions Permitted Investment Objective Investment in AlphaMosaic SPC - Offshore Platform Cash Account $ 59.21 % 17.49% daily short-term liquid investments (Concluded) See notes to financial statements. - 4 - ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2010 (Expressed in U.S. dollars) INVESTMENT INCOME Interest income $ Interest income - AlphaMosaic SPC - Offshore Platform Cash Account (Note 4) Total income EXPENSES: Trading costs Cash Manager fee - AlphaMosaic SPC - Offshore Platform Cash Account (Note 4) Sponsor fee - AlphaMosaic SPC - Offshore Platform Cash Account (Note 4) Bank fees Total expenses NET INVESTMENT INCOME/(LOSS) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain/(loss) from: Investments Foreign currency transactions ) Net increase/(decrease) in unrealized appreciation/(depreciation) on: Investments Investment in AlphaMosaic SPC - Offshore Platform Cash Account (Note 4) ) Translation of assets and liabilities denominated in foreign currencies Net realized and unrealized gain/(loss) on investments and foreign currency Net increase/(decrease) in net assets resulting from operations $ See notes to financial statements. - 5 - ALPHAMETRIX WC DIVERSIFIED FUND — MT0041 (A Cayman Islands Exempted Limited Liability Company) STATEMENT OF CHANGES IN NET ASSETS FOR THE YEAR ENDED DECEMBER 31, 2010 (Expressed in U.S. dollars) Changes in net assets from operations: Net investment income/(loss) $ ) Net realized gain/(loss) from investments and foreign currency transactions Net increase/(decrease) in unrealized appreciation/(depreciation) on investments and translation of assets and liabilities denominated in foreign currencies Net increase/(decrease) in net assets resulting from operations Changes in net assets from capital transactions: Proceeds from issuance of shares to investors Redemptions of shares by investors ) Net increase/(decrease) in net assets resulting from capital transactions ) Increase/(decrease) in net assets NET ASSETS — January 1, 2010 NET ASSETS — December 31, 2010 $ See notes to financial statements. - 6 - ALPHAMETRIX WC DIVERSIFIED FUND— MT0041 (A Cayman Islands Exempted Limited Liability Company) NOTES TO THE FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDED DECEMBER31, 2010 1. ORGANIZATION AND STRUCTURE AlphaMetrix WC Diversified Fund— MT0041 (the “Master Fund”) was incorporated on December22, 2008 in the Cayman Islands as an exempted company with limited liability. The Master Fund was created to serve as the trading entity managed by Winton Capital Management Ltd. (the “Trading Advisor”) pursuant to its Diversified Program (the “Program”). The Program is systematically trading over numerous futures markets including grains, metals, softs, energies, meats, and financials. Trend-following in nature, the Trading Advisor’s system uses technical analysis to identify market trends. The strategy consists of a multiple of systems – four long-term models and one short-term model. Pursuant to a Trading Agreement Assignment dated January 2, 2009 (the “Agreement”), all positions owned by AM Trading SPC — MSP 41 Segregated Portfolio (the predecessor trading entity managed by the Trading Advisor) were assigned to the Master Fund. Positions were transferred (at their transfer date fair value and original cost) by the clearing brokers to the Master Fund on January 2, 2009.AM Trading SPC — MSP 41 Segregated Portfolio was incorporated on October 10, 2005, in the Cayman Islands as a segregated portfolio company with limited liability and began trading October1, 2007. The Master Fund and other separately incorporated offshore investment vehicles (“Other Master Funds”), is one of the investment vehicles available under the AlphaMetrix Managed Account Platform (the “Platform”). The Master Fund and the Platform are sponsored by AlphaMetrix,LLC (the “Sponsor” or “AlphaMetrix”) as a means of making available to qualified high net-worth individuals and institutional investors (including fund of hedge funds) (“Investors”) a variety of third-party professional managed futures and foreign exchange advisors (“Advisors”). The Trading Advisor is not affiliated with the Sponsor. AlphaMosaic (US)LLC, a Delaware SeriesLimited Liability Company (the “U.S. Platform”), and AlphaMosaic SPC, a Cayman Islands Segregated Portfolio Company (the “Offshore Platform”), serve as the feeder funds for the Platform and invest substantially all of the assets of their respective segregated portfolios (each a “Fund”) in the Master Fund or Other Master Funds. AlphaMosaic (US) LLC — Cell No. 41 (“LLC41”), a separate series of the U.S. Platform and AlphaMosaic SPC — SP 41 Segregated Portfolio (“SPC41”), a segregated portfolio of the Offshore Platform, each invest in the Master Fund. To the extent that any investor in LLC41 and SPC41 elects to invest below the maximum available funding factor applicable to the Master Fund, LLC41 and SPC41 invest in the AlphaMosaic US LLC - Platform Cash Account and AlphaMosaic SPC - Offshore Platform Cash Account (“OPCA”), respectively. The Master Fund also invests in the OPCA (see Note 4). AlphaMetrix Managed Futures III LLC (AlphaMetrix WC Diversified Series), a Delaware Series Limited Liability Company (“AM III LLC”), and its two Sub-Series (B-0 and B-2), each a “Sub-Series”, also serves as a feeder fund and invests a portion of the assets of the Sub-Series in the Master Fund or Other Master Funds. LLC41, SPC41, AM III LLC Sub-Series B-0, and AM III LLC Sub-Series B-2 are collectively hereafter referred to as the “Feeder Funds”. - 7 - Subscriptions and redemptions into the Feeder Funds and the corresponding transactions with the Master Fund are governed by the U.S Platform, Offshore Platform, and AlphaMetrix Managed Futures III LLC’s respective Confidential Offering Memorandum. The Master Fund is managed by its Board of Directors (“Directors”). The Directors have delegated the day-to-day operations of the Master Fund to service providers, including the Sponsor and the Master Fund’s administrator. There are no service contracts, existing or proposed, between the Master Fund and any Director, aside from the fiduciary responsibility that each Director serves in fulfillment of his or her respective role as Director of the Master Fund. The Sponsor was formed in May 2005 and its principal office is located in Chicago, Illinois. The Sponsor is registered with the U.S. Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator and commodity trading advisor, with the Securities and Exchange Commission (“SEC”) as a Registered Investment Advisor (“RIA”) and registered transfer agent (“RTA”), and is a member of the National Futures Association (“NFA”). With respect to the Master Fund, the Sponsor does not provide RIA or RTA services. The Master Fund has appointed the Sponsor, under the terms of a trading management agreement (the “Trading Management Agreement”), to manage, with wide discretionary powers, the portfolio of the Master Fund. Under the Trading Management Agreement, the Directors have delegated to the Sponsor full authority in respect of all matters relating to the investment and portfolio management of the Master Fund. Pursuant to the Trading Management Agreement, the Directors have also delegated to the Sponsor authority to select the administrator for the Master Fund. The Trading Management Agreement will continue and remain in force until terminated by either the Sponsor or the Master Fund upon not less than thirty (30) days’ prior written notice. In certain circumstances (for example, the insolvency of either party or in the event all trading for the Master Fund by the Trading Advisor is suspended), the Trading Management Agreement may be terminated immediately by either party. The Master Fund and the Sponsor have entered into a contract (the “Trading Agreement”) with the Trading Advisor pursuant to which the Master Fund’s trading accounts are managed, subject to rights of termination, by the Trading Advisor in accordance with its Program. The Trading Advisor may alter its Program (including its trading systems and methods and including the addition and/or deletion of any financial interests or contracts traded in the Master Fund’s trading accounts), provided that the Trading Advisor provides prior notice to the Master Fund and the Sponsor of any material change to the Trading Advisor’s Program. From time to time, the Trading Advisor (or its affiliates) may manage additional accounts, and these accounts will increase the level of competition for the same trades desired for the Master Fund, including the priorities of order entry. There is no specific limit as to the number of accounts the Trading Advisor (or its affiliates) may manage. In addition, the positions of all of the accounts owned or controlled by the Platform’s Trading Advisors (or their affiliates) are aggregated for the purposes of applying speculative position limits. The management and incentive fees due to the Trading Advisor, in accordance with the Trading Agreement, are paid by the Sponsor who in turn receives management and incentive fees calculated, recorded and allocated to the Investors by the Feeder Funds in accordance with the U. S. Platform, Offshore Platform, and AlphaMetrix Managed Futures III LLC’s respective Confidential Offering Memorandum. - 8 - 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting records of the Master Fund are maintained in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Following is a summary of significant accounting policies consistently followed in the preparation of the Master Fund’s financial statements. Cash— The Master Fund holds various currencies at the clearing brokers, of which approximately $52,003,103 is held in United States dollars (“USD”) as of December 31, 2010. The non-U.S. currencies fluctuate in value on a daily basis relative to the USD. On December 31, 2010, the Master Fund held positive currency positions of Australian Dollars, Canadian Dollars, Swiss Francs, Euros, British Pounds, Hong Kong Dollars, Japanese Yen, South Korean Won, Malaysian Ringgit, New Zealand Dollars, Swedish Krona, Singapore Dollars, Turkish Lira, Taiwan Dollar, South African Rand, and USD, and negative currency positions in Czech Koruna, Hungarian Forint, Norwegian Krone, and Polish Zloty. A portion of this cash is restricted cash required to meet maintenance margin requirements. Cash with the clearing brokers as of December 31, 2010 included restricted cash for margin requirements of $25,042,729. This cash becomes unrestricted when the underlying positions to which it is applicable are liquidated. Cash held in the commodity trading account at clearing brokers consists of either cash maintained in the custody of the brokers, a portion of which is required margin for open positions, or amounts due to/from the brokers for margin or unsettled trades. The Master Fund also holds cash in a non-interest bearing USD commercial bank account. Depending on the Program and Investments traded, the Master Fund follows the following valuation and revenue recognition policies: Valuation and Revenue Recognition — Futures and Options on Futures Contracts— Futures and options on futures contracts are recorded on the trade date. The difference between the original contract amount and the fair value of futures contracts purchased or sold is reflected as unrealized appreciation/(depreciation) on open contracts. Options on futures contracts are reflected in investments at fair value. The difference between the premiums paid or received on open options on futures contracts and fair value of such options is recorded as unrealized appreciation/(depreciation) on open contracts. The fair value of futures and options on futures contracts is based upon daily exchange settlement prices. The realized gain or loss is determined on the settlement of intraday trades first and then by the first-in-first-out (“FIFO”) method. Forward Currency Contracts— Forward currency contracts are recorded on the trade date. The difference between the original contract amount and fair value of the open forward contract is reflected as unrealized appreciation/(depreciation) on open contracts. Realized gain or loss is recognized when the open contract is closed on its settlement date. Fair value of forward contracts is priced daily at closing and based on broker quotes received from interbank foreign currency markets. Foreign Currency Transactions— The Master Fund’s financial statements are denominated in USD. However, foreign currency forward contracts, non-U.S. futures contracts, and non-U.S. options on futures contracts are denominated in currencies other than USD. Assets and liabilities and transactions denominated in currencies other than the USD are translated into USD at the rates in effect either at the close of business on the last business day of the reporting period or on - 9 - the date of such transactions, respectively. The Master Fund does not separate that portion of the results of operations resulting from changes in foreign exchange rates on investments from fluctuations arising from changes in the fair value of investments held on the Statement of Operations. Net realized foreign exchange gains or losses arise from the sales of foreign currencies and currency gains or losses realized between trade and settlement dates. Net unrealized foreign exchange gains and losses arise from changes in the fair value of assets and liabilities resulting from changes in exchange rates. Such fluctuations are included with the unrealized appreciation on open contracts, net. For the year ended December 31, 2010, the gain from translation was $174,060. Investment in AlphaMosaic SPC - Offshore Platform Cash Account — The Master Fund’s investment in the OPCA is carried at fair value and represents the Master Fund’s pro rata interest in the net assets of the OPCA as of the close of business on the relevant valuation date. Substantially all of the assets of the OPCA are carried at fair value. At each valuation date, the OPCA’s income, expenses, net realized gain/(loss) and net increase/decrease in unrealized appreciation/(depreciation) are allocated to the Master Fund, based on the Master Fund’s pro rata interest in the net assets of the OPCA, and recorded in the Statement of Operations(See Note 4). Trading Costs — Trading costs generally consists of brokerage commissions, brokerage fees, clearing fees, exchange and regulatory fees, and transaction and NFA fees. Fees vary by type of contract for each purchase and sale or sale and purchase (round turn) of futures, options on futures, and forward contracts. Commissions are paid on each individual purchase and sale transaction. Trading costs are allocated between the Feeder Funds, based upon ownership capital. Interest Income/Expense — Interest income and expense is recognized on an accrual basis. Operating Costs—Operating costs consist of legal, compliance, regulatory, audit, tax, administration, and other costs. In accordance with each Feeder Fund’s respective Confidential Offering Memorandum, each Feeder Fund is responsible for and will bear its pro rata share of its corresponding Master Fund’s operating costs. Income Taxes— The Master Fund follows the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 740, Income Taxes (“ASC 740”), related to accounting for uncertainty in income taxes. ASC 740 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements. ASC 740 requires the evaluation of tax positions taken in the course of preparing the tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax benefits of positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current year.As of December 31, 2010, the Master Fund recognized no liability in connection with ASC 740. The Master Fund is subject to U.S. Federal, state and local or non-US income tax examinations by tax authorities for all tax years since inception. No provision has been made in the accompanying financial statements for U.S. federal or state income taxes. As the Master Fund is a partnership for tax purposes, the Master Fund’s investors are individually responsible for reporting income or loss based on each investor’s share of the Master Fund’s income and expenses as reported for income tax purposes. - 10 - Use of Estimates— The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Indemnifications— The Sponsor and Directors are indemnified against certain liabilities arising out of the performance of their duties for the Master Fund. In addition, in the normal course of business, the Master Fund enters into contracts with vendors and others that provide for general indemnifications. The Master Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Master Fund. However, the Master Fund expects the risk of loss to be remote. 3. FAIR VALUE MEASUREMENTS Fair Value Measurements and Disclosures — The Master Fund’s investments are stated at fair value in accordance with FASB ASC 820, Fair Value Measurements and Disclosures (“ASC 820”). ASC 820 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. ASC 820 also emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and sets out a fair value hierarchy with the highest priority being quoted prices in active market. Under ASC820, fair value measurements are disclosed by level within that hierarchy, as follows: Level1— Values for investments classified as Level1 are based on unadjusted quoted prices for identical investments in an active market. Since valuations are based on quoted prices that are readily accessible at the measurement date, valuation of these investments does not entail a significant degree of judgment. Level2— Values for investments classified as Level2 are based on quoted prices for similar investments in an active or non-active markets for which all significant inputs are observable either directly or indirectly. Level2 inputs may also include discounts related to restrictions on the investments. Level3— Values for investments categorized as Level3 are based on prices or valuation techniques that require inputs that are both significant to the fair value and unobservable, including valuations by the Sponsor or custodian in the absence of readily ascertainable market values. In January 2010, the FASB issued Accounting Standards UpdateNo.2010-06, Improving Disclosures about Fair Value Measurements (“ASU 2010-06”), which, among other things, amends ASC 820 to require entities to separately present purchases, sales, issuances, and settlements in their reconciliation of Level3 fair value measurements (i.e. to present such items on a gross basis rather than on a net basis), and which clarifies existing disclosure requirements provided by ASC 820 regarding the level of disaggregation and the inputs and valuation techniques used to measure fair value for measurements that fall within either Level2 or Level3 of the fair value hierarchy. ASU 2010-06 is effective for interim and annual periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level3 fair value measurements (which are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years). The adoption of ASU 2010-06 had no material impact on the financial statements or disclosures therein. - 11 - A description of the valuation methodologies applied to the Master Fund’s major categories of assets and liabilities measured at fair value on a recurring basis follows. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. All of the inputs for the Master Fund are observable. The availability of observable inputs can vary between investments and is affected by various factors such as type of investment and the volume and level of activity for that investment or similar investments in the marketplace. The Master Fund uses prices and inputs that are observable and current as of the measurement date. Exchange-traded derivative contracts that are actively traded are valued based on daily quoted settlement prices from the respective exchange and are categorized in Level 1 of the fair value hierarchy. Exchange-traded derivative contracts not actively traded and over-the-counter (“OTC”) derivative contracts can include futures contracts, option on futures contracts, forward contracts and option contracts whose values are based on an underlying such as interest rates, foreign currencies, credit standing of reference entities, equities or commodities. Such derivative contracts are valued using observable market data, including currency spot rates or quoted prices of the related underlying obtained from the applicable exchange or market. OTC derivative contracts are valued using the above described pricing methodology and are categorized as Level 2 within the fair value hierarchy. There were no significant transfers between levels for the year ended December 31, 2010. The inputs or methodologies used for valuing investments are not necessarily indicative of the risk associated with investing in those instruments. The investment in AlphaMosaic SPC – Offshore Platform Cash Account is classified as Level 2 since it is fully redeemable as of December 31, 2010 at its net asset value (see Note 4). - 12 - Fair Value Measurements at Reporting Date Using Quoted Prices in Active Markets for Significant Other Significant Fair Value at Identical Investments Observable Inputs Unobservable Inputs Description December 31, 2010 (Level 1) (Level 2) (Level 3) Assets Investment In AlphaMosaic SPC - Offshore Platform Cash Account $ $
